Opinión disidente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 11 de marzo de 1975
Disiento. El Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 101 et seq., no concede facultad al Secretario de Hacienda para la contratación de los seguros del Estado Libre Asociado con aseguradores no autorizados, (1) bien fuere mediante el procedimiento de subasta o sin ella, excepto en los casos que cumplan con los requisitos del Art. 10.070 del referido Código. 26 ¡L.P.R.A. see. 1007.
El Art. 10.070 específicamente provee las condiciones que deben regir para obtener seguros de aseguradores no auto-rizados, cuyos seguros se designan como “seguros de líneas excedentes”. Tal disposición es aplicable tanto al público en general como al Estado Libre Asociado. Las dos prohibiciones que son pertinentes a esta opinión son: (1) que el seguro no se procure o requiera con el fin de obtener ventajas, bien en cuanto al tipo de primas, o en cuanto a los términos del contrato de seguro, y (2) que el seguro no pueda obtenerse de aseguradores autorizados, o ha sido obtenido hasta el má-*545ximo que dichos aseguradores están dispuestos a asegurar. La referida disposición legal no exime de su observancia al Secre-tario de Hacienda al contratar los seguros del Estado Libre Asociado. Por otro lado prohíbe específicamente que se recurra al asegurador no autorizado para conseguir ventajas en cuanto a las primas o a los términos del contrato. En el caso de autos la única justificación que parece haber utilizado el Se-cretario de Hacienda fue la de que el asegurador no autorizado a quien se le adjudicó la subasta resultó ser el postor más bajo, lo que precisamente prohíbe el citado Art. 10.070.
La disposición que regula los seguros del Estado Libre Asociado y la función del Secretario de Hacienda respecto a la contratación de los mismos es el Art. 12.020 del Código. 29 L.P.R.A. see. 1202. Esta provee que el Comisionado de Se-guros dictará reglas y reglamentos para establecer las condi-ciones que mejor protejan al interés público y que garanticen asimismo un trato justo y razonable al asegurador; y especial-mente dispone que por medio de las mismas el Comisionado podrá autorizar, cuando lo crea necesario o conveniente, que se coticen primas diferentes a las que aparecen fijadas en el Manual de Tarifas.
A tenor con la mencionada disposición el Comisionado de Seguros solamente reglamentó los contratos de seguros del Es-tado con el fin de que no se les aplicaran los tipos vigentes inscritos ante el Comisionado, permitiendo así a los asegura-dores o sus agentes generales cotizar aquellos tipos que sean los más justos y equitativos tomando en consideración la cuan-tía del riesgo y los costos razonables de administración y producción, teniendo en cuenta que no habrá intermediarios en la colocación de estos seguros. 26 R.&R.P.R. sees. 204-1501 a 1503. Dicho reglamento no contiene ningún otro criterio re-ferente a la protección del interés público y al trato justo y razonable al asegurador.
Un examen de los Arts. 10.070 y 12.020 del Código y de las disposiciones del reglamento del Comisionado de Seguros *546revela su propósito de facultar al Secretario de Hacienda a negociar los seguros del Estado, mediante subasta o sin ella, sin que estuviere obligado por los tipos de primas fijadas en el Manual de Tarifas, esto es, sin restricción de negociar a base de primas más altas o más bajas, pero dentro de las limitaciones del Art. 10.070. Es dentro de la limitada discreción que le confiere el Art. 12.020 que el Secreta-rio puede determinar si el método de.subasta es el más apro-piado para la mejor protección del interés público y si puede negociar a base de primas diferentes a las que aparecen en el Manual de Tarifas. No tiene facultad otra alguna. Si el legislador hubiere deseado eximirlo de los requisitos del Art. 10.070 muy fácil hubiera sido expresarlo en la ley.
Es meridianamente claro que la intención del legislador fue la de que los riesgos de seguros fueran cubiertos por ase-guradores autorizados y que solamente por vía de excepción, o sea, en las circunstancias enumeradas en el Art. 10.070, podría contratarse con aseguradores no autorizados. Por ello se designaron como “seguros de líneas excedentes”. Es evi-dente del texto del Art. 10.070 que solamente en aquellos casos en que el seguro no 'pudiere obtenerse de aseguradores autorizados, en su totalidad o en parte, es que se permite obtener dichos seguros como “líneas excedentes”. Aunque el término “seguros de líneas excedentes” no está propiamente de-finido en la ley puede decirse que en el contexto en que se utiliza en el Art. 10.070 se refiere exclusivamente a aquellos seguros que no puedan ser obtenidos en todo o en parte de aseguradores autorizados. El Secretario de Hacienda no ha demostrado que el seguro no puede obtenerse de aseguradores autorizados, o que dichos aseguradores ya ofrecieron el máximo de cubierta disponible, ni que el seguro no se está procurando con el fin de obtener ventajas, bien en cuanto al tipo de pri-mas, o en cuanto a los términos del contrato. Es cuando esas condiciones están presentes que el Secretario de Hacienda pue-*547de negociar con subasta o sin ella y por primas diferentes a las fijadas en el Manual de Tarifas.
Estamos conscientes de que la obtención de primas más bajas podrían justificar una autorización legislativa para la colocación de los seguros del Estado con aseguradores no auto-rizados pero no podemos ignorar las consideraciones de polí-tica pública que tuvo en cuenta el legislador para limitar la negociación, tanto del Estado como del público en general, con aseguradores no autorizados y exigir expresamente que salvo cuando concurren los requisitos impuestos por el Art. 10.070, los seguros deben colocarse con aseguradores autori-zados.
En vista de lo expuesto devolvería el caso al tribunal de instancia para que éste hiciere las determinaciones proce-dentes en cuanto al cumplimiento por el Secretario de Hacienda con los requisitos del Art. 10.070 del Código de Seguros a los fines de determinar la validez de la adjudicación efec-tuada en las subastas impugnadas.

 Para los requisitos para autorización para contratar seguros en Puerto Rico, véase 26 L.P.R.A. see. 304.